Citation Nr: 0124661	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired left 
shoulder disorder, to include a left rotator cuff and 
arthritis (left shoulder disorder).

2.  Entitlement to service connection for degenerative joint 
disease of the knees (bilateral knee arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 until May 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  A left shoulder disorder was not manifested during 
service. 

3.  The veteran's currently diagnosed left shoulder condition 
is not shown to have a nexus or causal relationship to 
service, and is not shown to be proximately due to a service-
connected disability. 

4.  Bilateral knee arthritis was not manifested during 
service. 

5.  The veteran's currently diagnosed bilateral knee 
arthritis is not shown to have a nexus or causal relationship 
to service, is not shown to be proximately due to a service-
connected disability. 


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).

2.  Bilateral knee arthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has a left shoulder disorder and a bilateral knee 
disorder, which are related to his active service, including 
his service-connected polyarthropathy.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board finds that 
while this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the claims file 
appears to contain all service medical records and the 
veteran was afforded VA examinations in August 1971, August 
1976, August 1984 and December 1999 in connection with his 
claim.  Additionally, VA treatment reports from January 1999 
through March 2000 and also from August 1971 are associated 
with the file.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.

The veteran contends that he is entitled to service 
connection for a left shoulder disorder and for bilateral 
knee arthritis.  According to the law, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).  Additionally, service 
connection shall be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reveals 
that the veteran was medically discharged from service due to 
Reiter's syndrome, and was awarded service connection for 
polyarthropathy in an October 1971 rating decision.  The RO 
initially assigned a 20 percent rating from May 1971, and 
later assigned a noncompensable evaluation from January 1977. 

At this point, the Board notes that in a September 2001 
written brief, the veteran's service representative maintains 
that the veteran's claims on appeal should be interpreted as 
joint disorders, which are related to the veteran's service-
connected polyarthropy.  As such, it is argued that the 
claims should be treated as an increased rating for 
polyarthropy.  However, the Board points out that the April 
2000 rating decision (which denied service connection for the 
disorders presently on appeal), included an issue for an 
increased (compensable) rating for polyarthralgia.  That 
issue was denied, and the veteran did not file a notice of 
disagreement (NOD) to that issue.  Rather, the veteran's 
October 2000 NOD specifically referred to the left shoulder, 
and a bilateral knee condition.  As such, the RO developed 
those claims.  In the veteran's substantive appeal, dated in 
November 2000, he maintained that his polyarthralgia had 
spread to other joints; he concluded that he felt that his 
knee condition and rotator cuff injury were causally related 
to his service connected disability.  In light of the 
foregoing, the Board finds that the claims were properly 
developed as claims for service connection, including 
secondary service connection.  To the extent that the veteran 
may still wish to pursue a claim for an increased 
(compensable) rating for polyarthralgia, he is free to 
initiate a claim as to that issue.  

In regard to the issues presently in appellate status, the 
evidence of record consists of service medical records, VA 
treatment reports, and VA examinations.  Additionally, the 
evidence associated with the file also includes an admission 
report dated July 1980, from Burnham City Hospital.  As will 
be discussed in detail below, this evidence does not support 
the veteran's claims for service connection as to either 
claimed disorder.


I.  Left Shoulder Disorder

The veteran's service medical records contain a diagnosis of 
Reiter's syndrome, and reflect treatment for a variety of 
medical complaints.  However, they do not show any complaints 
or treatment with respect to the left shoulder.  

In August 1971, shortly after the veteran's separation from 
service, he was examined by the VA.  Findings at this time 
showed the veteran's shoulders to have normal motion with no 
restrictions manifest.  The veteran was noted to have good 
strength at the shoulders on motions against resistance.  A 
VA examination in August 1976 again showed the veteran to 
have normal motion of the shoulders, with no apparent 
restrictions.  Another VA examination in August 1984 revealed 
no complaints or findings specifically relating to the left 
shoulder. X-ray evidence of the left shoulder showed no sign 
of fracture or dislocation.  The veteran did complain of 
joint pain throughout the left side of his body, and was 
diagnosed with right third nerve partial weakness and 
hemiparesis of the left side.  It was later noted in an 
August 1999 medical report that this right third nerve 
partial weakness and hemiparesis of the left side was most 
likely secondary to a previous motor vehicle accident.  This 
motor vehicle accident occurred in July 1980, and is 
documented in the claims file by an admission note from 
Burnham City Hospital.  This record revealed a medical 
impression of closed head injury, with right third nerve 
palsy.

The VA medical records reveal that the first complaint of 
shoulder pain occurred in November 1998.  At this time the 
veteran complained of pain in both shoulders, as well in his 
left ankle, right elbow, back, neck, and knees.  The medical 
examiner made a general diagnosis of polyarthralgia.  No 
abnormalities of the left shoulder were found.  Approximately 
one year later, at a VA examination in December 1999, the 
veteran again complained of left shoulder pain and stiffness 
of several years' duration.  He reported that most of the 
pain occurs with extreme flexion and abduction.  Pain was 
noted, but the veteran exhibited a full range of motion in 
the left shoulder.  The veteran was diagnosed with a rotator 
cuff tear of the left shoulder.    

The Board has thoroughly reviewed the evidence of record, and 
concludes that a left shoulder disorder was not incurred in, 
or aggravated during service.  As previously noted, there was 
no indication of a left shoulder condition in the veteran's 
service medical records.  Moreover, VA examinations proximate 
to the veteran's separation from service demonstrated no 
abnormalities of the left shoulder.  The first complaint 
involving the left shoulder did not occur until November 
1998, 27 years following separation from service, and was not 
accompanied by objective evidence of a shoulder disorder.  
Although a diagnosis of a rotator cuff tear of the left 
shoulder was rendered in December 1999, this merely 
establishes a present disorder.  The evidence of record fails 
to establish any nexus between the rotator cuff tear 
diagnosed in December 1999 and the veteran's service, 
precluding an award of service connection.  Additionally, no 
medical evidence of record serves to causally relate the 
veteran's left shoulder disorder to his service-connected 
polyarthropy.  Instead, the medical evidence suggests that 
the veteran's complaints of pain on the right side of his 
body were related to the motorcycle accident subsequent to 
service, in which he sustained nerve and motor damage.    

The Board acknowledges the veteran's contentions that his 
shoulder disorder may be related to his service-connected 
polyarthralgia.  However, the record is negative for any 
medical evidence to that effect.  As the veteran is a 
layperson and does not appear to have any medical expertise 
and training, he is not competent to comment on the etiology 
or diagnosis of a disorder.  See Espiritu, 2 Vet. App. at 
494-95.  Rather, medical evidence on this point is needed.  

In short, the evidence indicates that the veteran did not 
develop a shoulder disorder until long after service 
separation.  There is no medical evidence of record 
suggesting a causal relationship between any current shoulder 
disorder and an incident of the veteran's active service.  
Moreover, there is no medical evidence establishing that any 
current left shoulder disorder is proximately due to a 
service-connected disability, such as polyarthralgia.  As 
such, the preponderance of the evidence is against the claim 
for service connection, and the appeal is denied.  As the 
evidence is not in approximate balance, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b).  

II.  Bilateral Knee Disorder

With respect to a knee condition, the service medical records 
show only one reference, made in July 1969, to the veteran's 
right knee.  The entry contains no description of a 
subjective complaint, and merely notes that there was no 
fracture, dislocation, or other abnormality of the right knee 
noted.  Thus, it is accurate to state that the service 
medical records were absent for any indication of a chronic 
knee condition, bilateral or otherwise, in service.   

Shortly following separation from service, the veteran was 
examined by the VA in August 1971, for Reiter's syndrome and 
arthritis of the knees.  The veteran specifically noted the 
left knee to be sore.  The veteran noted that the pain was 
constant "since he got this trouble," which was presumably 
a reference to his Reiter's syndrome.  Both knees were found 
to have a normal range of motion, with no restrictions 
manifest.  Identical findings were made at the next VA 
examination,  
in August 1976.  At this time the veteran did not present 
with any complaints relating to his knees.  The veteran was 
next examined by VA in August 1984.  No subjective complaints 
of knee pain were noted.  X-ray evidence at this time showed 
no signs of fracture, dislocation, or other significant 
abnormalities.  

The evidence of record shows no further complaints regarding 
the knees until November 1998.  A treatment report at this 
time revealed subjective reports of joint pain, to include 
both knees.  Crepitus was noted in the knees, but no effusion 
was found.  No other abnormalities were noted.  The veteran 
was diagnosed with polyarthropy.  Upon VA examination in 
December 1999, the veteran presented with subjective 
complaints of left knee pain, along with occasional swelling, 
locking and buckling.  He noted that going up and down steps 
exacerbated his pain.  The objective findings yielded no 
evidence of gross deformity, swelling, warmth, or tenderness 
to palpation.  The veteran could flex his left knee to 90 
degrees.  Beyond that point he experienced pain.  The veteran 
displayed left knee extension to zero degrees.  X- ray 
examination showed no bone or joint space abnormality, and no 
effusion.  The veteran was diagnosed with arthritis in both 
knees, of unknown etiology.  

While it is beyond dispute that the veteran currently suffers 
from arthritis of both knees, there is no objective medical 
evidence of record to link this present disorder to service, 
or to the veteran's service-connected polyarthropy.  As 
previously noted, there was only a single reference to knee 
treatment in the veteran's service medical records, and this 
reference did not indicate the existence of arthritis.  
Moreover, the medical examinations proximate to separation 
from service showed both knees to have a normal range of 
motion, with no restrictions manifest.  In fact, the file is 
devoid of any objective evidence of a knee disorder prior to 
a November 1998 finding of crepitus in both knees.  The lack 
of medical evidence more proximate to service, coupled with 
the absence of a competent medical opinion to link the 
veteran's bilateral knee disorder to service, or to his 
service-connected polyarthropy, leads the Board to conclude 
that an award of service connection for bilateral knee 
arthritis is not proper, based on a thorough review of the 
evidence of record.  The only evidence supporting the 
veteran's claim is his own contentions, which is not 
competent evidence, as the veteran does not appear to have 
any medical expertise.  See Espiritu, 2 Vet. App. at 494-95.

In summation, the evidence associated with the file does not 
show that the veteran's bilateral knee arthritis is causally 
or etiologically related to his service, or to his service-
connected polyarthropy, and the appeal is denied.  As the 
evidence regarding this issue is not in relative equipoise, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b). 



ORDER

Service connection for a left shoulder disorder is denied.

Service connection for bilateral knee arthritis is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

